NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0250-19

DESHONDA RENFRO,

          Plaintiff-Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and EVA'S VILLAGE, INC.,

     Defendants-Respondents.
__________________________

                    Argued April 27, 2021 – Decided May 13, 2021

                    Before Judges Haas and Natali.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 185,241.

                    Deshonda Renfro, appellant, argued the cause pro se.

                    Sean Patrick Havern, Deputy Attorney General, argued
                    the cause for respondent Board of Review (Gurbir S.
                    Grewal, Attorney General, attorney; Sookie Bae,
                    Assistant Attorney General, of counsel; Dipti Vaid
                    Dedhia, Deputy Attorney General, on the brief).

PER CURIAM
      Appellant Deshonda Renfro appeals from the August 28, 2019 decision of

the Board of Review (Board) affirming a decision of the Appeal Tribunal

(Tribunal) that she was disqualified for unemployment compensation benefits

under N.J.S.A. 43:21-5(a) because she left her job voluntarily without good

cause attributable to the work. We affirm.

      Appellant was employed as a case manager by Eva's Village Inc. from

February 1, 2018 until she quit her job on May 22, 2019. Prior to resigning from

her position, appellant sent an email to her supervisor on April 24, 2019, "which

detailed allegations of bullying, harassment and hostile working conditions

between" August 1, 2018 and April 18, 2019. According to the employer's

grievance policy, an employee is required to report incidents of this nature

within five days of their occurrence. Even though appellant did not comply with

this requirement, the supervisor and the employer's Human Resources (HR)

representative met with appellant on April 26 to discuss her concerns.

      At the meeting, appellant stated she felt that she was being bullied

because, among other things, a group meeting she was assigned "to facilitate"

was cancelled ninety minutes before it was to take place; appellant's supervisor

once asked her if she "was okay"; two colleagues allegedly sent text messages

to each other during a meeting; and her colleagues did not respond

                                                                           A-0250-19
                                       2
enthusiastically when one of appellant's clients did well on her culinary school

report card. Appellant also complained that two of her co-workers were not

cooperating with her requests for information she needed to complete written

reports.1

      The HR representative told appellant that the company would investigate

her allegations, prepare a report, and let her know the outcome.               The

representative explained she would begin the investigation on May 1, but that

appellant's manager was scheduled to be out of the office on vacation for two

weeks and the investigation would have to be halted during that period.

Appellant indicated she understood the situation.

      However, appellant sent an email to the HR representative on May 7 and

asked for the status of the investigation. The representative did not immediately

respond.    On May 8, appellant submitted a resignation letter to the

representative.2 In the letter, appellant stated Eva's Village was "a wonderful

organization" and she "truly had a wonderful experience doing what I love."

Appellant did not refer to her allegations of bullying in the letter and stated she


1
  Appellant testified that she first brought the problem with the reports to her
supervisor's attention in April 2018.
2
   Appellant gave two weeks' notice and stated that her resignation would be
effective on May 22.
                                                                             A-0250-19
                                        3
had a "deep love for Newark, New Jersey, Essex County" and was leaving to

seek work there rather than in Paterson, where Eva's Village is located. 3

      Appellant filed an application for unemployment benefits, which was

denied by the Director of Unemployment Insurance because she had left work

voluntarily without good cause attributable to the work. Appellant appealed and

the Tribunal affirmed the denial of benefits following an administrative hearing.

      The Tribunal found that even though appellant had not followed company

policy by promptly reporting the alleged bullying incidents, Eva's Village took

immediate steps to address her allegations after she raised them at the April 26,

2019 meeting. The HR representative began an investigation of appellant's

complaints and had already interviewed two of the employees by the time

appellant's supervisor left for her scheduled vacation.

      Rather than await the supervisor's return and the completion of the

investigation, appellant resigned from her position. Under these circumstances,

the Tribunal concluded that appellant "voluntarily quit and has not demonstrated



3
    Prior to leaving employment, Eva's Village sent a "corrective action
memorandum" to appellant on April 26, 2019 after appellant forwarded "an
inflammatory email" sent to her by a former employee to some of her co-
workers. The memorandum reminded appellant that as required by the
employer's policies, she should refrain from "spreading rumors" or "[m]alicious
gossip" in her "verbal and written communications."
                                                                             A-0250-19
                                        4
she took reasonable and necessary steps to preserve her employment prior to

quitting." Therefore, the Tribunal found that appellant was disqualified for

unemployment compensation benefits under N.J.S.A. 43:21-5(a). The Board

thereafter affirmed the Tribunal's decision.

      This appeal followed. Before us, appellant contends the Board erred in

finding he was disqualified for benefits pursuant to N.J.S.A. 43:21-5(a). We

disagree.

      Our review of an administrative agency decision is limited. Brady v. Bd.

of Review, 152 N.J. 197, 210 (1997). "[I]n reviewing the factual findings made

in an unemployment compensation proceeding, the test is not whether [we]

would come to the same conclusion if the original determination was [ours] to

make, but rather whether the factfinder could reasonably so conclude upon the

proofs." Ibid. (quoting Charatan v. Bd. of Review, 200 N.J. Super. 74, 79 (App.

Div. 1985)). "If the Board's factual findings are supported 'by sufficient credible

evidence, [we] are obligated to accept them.'" Ibid. (quoting Self v. Bd. of

Review, 91 N.J. 453, 459 (1982)). Only if the Board's "action was arbitrary,

capricious, or unreasonable" should it be disturbed. Ibid.

            An individual shall be disqualified for benefits:

            For the week in which the individual has left work
            voluntarily without good cause attributable to such

                                                                             A-0250-19
                                        5
            work, and for each week thereafter until the individual
            becomes reemployed and works eight weeks in
            employment . . . and has earned in employment at least
            ten times the individual's weekly benefit rate.

            [N.J.S.A. 43:21-5(a).]

"Under this section, the threshold question is whether an applicant for

unemployment compensation benefits left [the] job 'voluntarily.'" Lord v. Bd.

of Review, 425 N.J. Super. 187, 190-91 (App. Div. 2012). An employee has left

work "voluntarily" within the meaning of the statute when "the decision whether

to go or to stay lay at the time with the worker alone." Campbell Soup Co. v.

Bd. of Review, 13 N.J. 431, 435 (1953). An employee who has left work

voluntarily has the burden of proving that she "did so with good cause

attributable to [the] work." Brady, 152 N.J. at 218.

      Here, the determination that appellant left work without good cause

attributable to the work is amply supported by substantial credible evidence in

the record as a whole and is not arbitrary, capricious, or unreasonable. After

appellant brought her concerns to her employer's attention on April 24, 2019,

the HR representatives met with appellant and began an investigation. At that

time, appellant knew there would be a two-week delay in the completion of the

inquiry until her supervisor returned from a scheduled vacation. Rather than



                                                                         A-0250-19
                                       6
waiting that short period of time to obtain a resolution of the matter, appellant

abruptly quit her position.

      Accordingly, the record simply does not support appellant's current

contention that she was forced to resign due to a "hostile work environment"

caused by the alleged incidents she described at the April 26 meeting. It is well-

established that "[m]ere dissatisfaction with working conditions which ar e not

shown to be abnormal or do not affect health, does not constitute good cause for

leaving work voluntarily." Domenico v. Bd. of Review, 192 N.J. Super. 284,

288 (App. Div. 1983) (quoting Medwick v. Bd. of Review, 69 N.J. Super. 338,

345 (App. Div. 1961)). "The decision to leave employment must be compelled

by real, substantial and reasonable circumstances . . . attributable to the work."

Shuster v. Bd. of Review, 396 N.J. Super. 240, 244-45 (App. Div. 2007) (quoting

Fernandez v. Bd. of Review, 304 N.J. Super. 603, 606 (App. Div. 1997)). "[I]t

is the employee's responsibility to do what is necessary and reasonable in order

to remain employed." Domenico, 192 N.J. Super. at 288.

      Appellant failed to abide by this requirement.          Because appellant

precipitously quit her job before the investigation could be finished, she did not

take the reasonable steps necessary to remain employed.             Under these

circumstances, the Board's determination that appellant left her position without


                                                                            A-0250-19
                                        7
good cause attributable to the work is amply supported by substantial credible

evidence in the record as a whole, and is not arbitrary, capricious, or

unreasonable.   Brady, 152 N.J. at 210.

      Appellant's remaining contentions also lack merit. Appellant asserts that

the Appeals Examiner incorrectly prevented her from calling two witnesses at

the administrative hearing. Appellant described one of these witnesses as "a

very, very close . . . friend" and roommate. Because this individual had no first-

hand knowledge of the matters at issue in this matter, the Appeals Examiner

advised appellant that this witness was not necessary.

      Appellant stated that the other witness was a former co-worker who was

present at a meeting where two employees allegedly commented on the fact that

appellant was friendly with the witness and worked cooperatively with her

because of that friendship. Appellant, who stated she did not believe she was

needed at the meeting, took offense at this comment and stated she "felt[]

personally demeaned by the friendship assertion during the meeting, that I did

not belong in." Because appellant was fully able to supply the information

underlying this allegation to the Tribunal, the Appeals Examiner told appellant

there was no need to call a witness to corroborate her account.




                                                                            A-0250-19
                                        8
      We discern no error in the Appeals Examiner's rulings. As discussed

above, the key issue in this matter was whether appellant did what was necessary

to remain employed after she brought her concerns to the attention of her

supervisors. Appellant provided all the information that was needed about the

alleged bullying incidents and her employer's decision to promptly investigate

them to the Tribunal. Thus, the key issue was whether appellant did "what [was]

necessary and reasonable in order to remain employed" when she quit her job

rather than await the completion of the inquiry. Domenico, 192 N.J. Super. at

288. Neither of appellant's proposed witnesses was able to address that issue

and, therefore, the Appeals Examiner correctly declined to hear from them.

      Appellant also claims that the Appeals Examiner did not read the written

materials she submitted in advance of the hearing and, therefore, she was not

prepared to conduct the proceeding.         However, the record reveals that the

Appeals Examiner had a firm handle on the issues presented and gave both

parties the opportunity to fully present their factual and legal assertions.

Therefore, appellant's contention lacks sufficient merit to warrant further

discussion. R. 2:11-3(e)(1)(E).

      Finally, appellant argues that she was required to leave her job for medical

reasons caused by the stress of the alleged bullying she encountered at Eva's


                                                                            A-0250-19
                                        9
Village. However, it is well established that "[w]hen an individual leaves work

for health or medical reasons, medical certification shall be required to support

a finding of good cause attributable to [the] work." N.J.A.C. 12:17-9.3(d).

Appellant did not provide the Tribunal with a medical certification to support

her current claim that she was suffering from a medical condition that required

her to leave her job. 4 Therefore, we reject appellant's contention on this point.

      To the extent that any of appellant's remaining contentions are not

specifically addressed herein, we have concluded they lack sufficient merit to

warrant discussion in this opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




4
  In the appendix to her reply brief, appellant included an MRI report taken
approximately four months after she voluntarily quit her job at Eva's Village.
Because this report was not submitted to the Tribunal, we do not consider it here.
                                                                             A-0250-19
                                       10